In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0989V
                                        UNPUBLISHED


    GABRIELLE NATALE,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: December 21, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Meningococcal Vaccine;
                                                            Vasovagal Syncope
                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On August 7, 2020, Gabrielle Natale filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered “syncope, a facial laceration and
subsequent scarring,” after receiving a meningococcal vaccine on April 25, 2019. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On December 21, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent indicates “it is [his] position that [P]etitioner has
satisfied the criteria set forth in the recently revised Vaccine Injury Table (“Table”) and the

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Qualifications and Aids to Interpretation (“QAI”) which afford [P]etitioner a presumption of
causation.” Id. at 2-3.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2